DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 7-14 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin (US 5248550 A) and in view of Tschudin (US 20030054096 A1)
Turpin - PVOH coated PEI particles
Tschudin - Spray drying to coat particles
	In reference to claim 7, Turpin discloses a method of fabricating a coated powder for use in an additive manufacturing process, the method comprising:
…
wherein each of the plurality of coated powder particles comprises a base polymer layer formed by the powder particle and a coating polymer layer formed by the liquid coating after drying (“coating of thermoplastic particles, such as polyimide particles, with a polyketone or polyvinyl alcohol” [Abstract])
Turpin does not teach that the coating is applied by a spray drying process (e.g., advancing a plurality of powder particles through a chamber, each of the plurality of powder particles being formed of a base polymer material;
applying a liquid coating to an exterior of each of the plurality of powder particles, the liquid coating being formed of a coating polymer material; and
drying the liquid coating on the plurality of powder particles to form a plurality of coated powder particles;)
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, coated powder, Tschudin discloses “a process for coating particles, in which the particles are circulated upwards through a first spraying and drying zone” [Abstract] wherein “the general principle that the coating liquid is sprayed upwards into a zone in which the particulate material is carried upwards by a stream of drying gas” [P0007] and comprising “atomizing a coating liquid into the first zone, introducing a first stream of gas into the bottom part of said first zone in an amount and at a velocity sufficient for creating a gas flow in the first zone carrying the particles upwards through this zone while they are wetted by the atomized coating liquid and partly dried” [P0022].
The combination would be achievable by using the method of Tschudin to form the particles of Turpin.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the coating is applied by a spray drying process (e.g., advancing a plurality of powder particles through a chamber, each of the plurality of powder particles being formed of a base polymer material;
applying a liquid coating to an exterior of each of the plurality of powder particles, the liquid coating being formed of a coating polymer material; and
drying the liquid coating on the plurality of powder particles to form a plurality of coated powder particles;).
A person having ordinary skill in the art would have been specifically motivated to use the method of Tschudin to form the particles of Turpin of  in order to form the particles of with improved properties (Tschudin [P0018]); and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In reference to claim 8-9, see Fig 1 of Tschudin and “operating gas is introduced into the zones 7 and 8 through the annular aperture 6” [P0037] and “atomizing a coating liquid into the first zone, introducing a first stream of gas into the bottom part of said first zone in an amount and at a velocity sufficient for creating a gas flow in the first zone carrying the particles upwards through this zone while they are wetted by the atomized coating liquid and partly dried” [P0022].
In reference to claim 10-13, Turpin teaches “coating of thermoplastic particles, such as polyimide particles, with a polyketone or polyvinyl alcohol” (Abstract). This is the same as the material disclosed in the instant specification and meets the claim.
	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin (US 5248550 A) and in view of Tschudin (US 20030054096 A1) and further in view of Kalyanaraman (US 20140272430 A1)
In reference to claim 14, the cited prior art discloses the claim as in claim 7.
Turpin discloses wherein the base polymer layer has a diameter of from about 0.1 to about 5 millimeters (“80 microns” [Claim 7]) and is silent regarding the coating thickness, however “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, coated powder, Kalyanaraman discloses using particles for manufacturing (title) wherein the base polymer layer has a diameter of from about 0.1 to about 5 millimeters (“75 microns” [P0008]) and coating polymer layer has a thickness of from about 1 to about 1,000 microns (“thickness illustrated is about 5.7 microns” [P0025]).
The combination would be achievable by configuring the . Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method as claimed in order to use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tschudin (US 20030054096 A1) in view of Turpin (US 5248550 A)
Similar rejection as above, but Tschudin in view of Turpin
Tschudin - Spray drying to coat particles
Turpin - PVOH coated PEI particles
	In reference to claim 7, Tschudin discloses a method for coating particles as claimed (described above) except that they do not specifically disclose coating a PEI particle with PVOH. In the same field of endeavor, Turpin teaches that it is possible to coat PEI particles with PEOH. 
The combination would be achievable by using the method of Tschudin to form the particles of Turpin.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to adapting the composition of the particles in the method to form the particles as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4784878 A - Spray Drying Method And Apparatus For Concurrent Particle Coating
US 20210002468 A1 - CORE/SHELL TYPE POLYMER MICROPARTICLES, DISPERSION OF PARTICLES, AND METHOD FOR PRODUCING SAID MICROPARTICLES
US 20210002193 A1 - Core-Shell Copolymer, Method For Preparing The Same And Thermoplastic Resin Composition Containing The Same
US 3880116 A - Particle Coating Apparatus
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744